Barrett, J.:
• It is not claimed that exempt firemen are entitled to preference in employment upon public works, as are honorably discharged soldiers ¡and sailors. . The claim is, that, being in such employment, they can only be removed for cause shown after a hearing had under chapter 577 of the Laws of 1892. But this' act relates only to persons holding positions, by appointment receiving a salary from the city. It has been held that a day laborer does not come within this provision. (Meyers v. The Mayor, 69 Hun, 291.) In the case at bar - the. petitioner was. not even a regular laborer; he was simply a detailed laborer; he was removed- because his service as such detailed laborer was not required, and no one was, appointed in his place.
The mandamüs was properly refused, and the order appealed from should be affirmed, with costs.- •
Van Brunt, P. J., Patterson, O’Brien and Ingraham, JJ., concurred.
Order affirmed, with costs,